DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 3, 2021 has been entered. Claims 1-11 and 15-17 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 28, 2020. However, the 35 U.S.C. 101 rejection has been maintained as is explained below. Furthermore, claim 4 has been subjected to a 112(b) rejection on new grounds following the amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the fourth bullet point of claim 4, “determining an expected kneading period until reaching a maximum torque, the maximum torque, in the event of further operation of the dough-kneading device, acting on the kneading tool, based on the measured torque, the measured speed and the measured 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101. The claim is directed to a method for operating a dough-kneading device, which falls into the statutory category of a process.
The claim is directed to an abstract idea. The claimed invention is directed to calculations of elasticity and viscosity, a mathematical concept, without significantly more. The claim(s) recite(s) “determining a dough elasticity parameter and a dough viscosity parameter as the actual dough parameters from the measurement values.” These are mathematical calculations which fall within the category of the judicial exception of abstract ideas. 
The claim does not recite additional elements that amount to significantly more that the judicial exception. This judicial exception is not integrated into a practical application because outputting the dough status data constitutes just applying the judicial exception (See MPEP 2106.05(f)). Furthermore, the claim does not go beyond generally linking the judicial exception to the technical field of kneading dough (See MPEP 2106.05(h)). The claim(s) does/do not include additional elements that are sufficient 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binus (WO 2016088136 A2) in view of Schramm (US 5964526 A) and Kuroda (JP 2013156093 A). 
Regarding claim 1, Binus teaches (Paragraph 0020, Section i) monitoring the torque, linear and angular speed, and displacement (position) of a kneading tool. Binus further teaches (Paragraph 0033) determining a consistency for a mixture based on the measurement values. Binus further teaches (Paragraph 0039) outputting the consistency and measurement data to a control module, and continuing or stopping (controlling) the mixing apparatus (dough kneading device) according to the consistency (output dough status data). 

Schramm teaches (Col. 3, lines 32-37; Col. 4, lines 9-17) determining viscosity and elasticity parameters from measured torque values in a dough kneading device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Schramm. Determining the viscosity and elasticity of a dough mixture would make it possible to forecast the extent by which the processing characteristics of a mixture will change during a kneading process and what use properties the mass will ultimately have (Schramm Col. 2, lines 6-16).
Kuroda teaches (Paragraph 0006-0008) calculating viscosity and elastic from measurements of vibrational properties including frequency and vibrating velocity. Kuroda is silent on the vibration analysis using a differential equation modelling a fundamental oscillation and a first upper wave of a time progression of the momentary torque. However, absent a showing of criticality, one of ordinary skill in the art would recognize the claimed method as obvious in view of Kuroda because the specific calculation would just be a rearrangement of known vibrational factors for a known method of calculating viscosity and elasticity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Kuroda. The method of Kuroda allows for a determination of both linear and nonlinear viscosity and elasticity values (Kuroda, Paragraph 0006). Furthermore, the method does not require a great deal of labor (Kuroda, Paragraph 0005). 
. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binus (WO 2016088136 A2) in view of Schramm (US 5964526 A) and Kuroda (JP 2013156093 A), and further in view of Herrmann (‘What is the merit function?’ Stack Exchange (2015)) and Weisstein (‘Merit Function’ WolframMathWorld).
Binus teaches (Paragraph 0033, 0038, 0039) determining a consistency value and comparing the consistency value to a desired value. 
Schramm teaches (Col. 3, lines 32-37; Col. 4, lines 9-17) determining viscosity and elasticity parameters from measured torque values in a dough kneading device.
Binus, as modified above, is silent on determining viscosity and elasticity values using a merit function and comparing the actual values of the merit function with specified target values.
Herrmann teaches that merit functions can be applied to a constrained optimization problem which simultaneously decreases the cost function and violates one of the constraints. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Herrmann. One of ordinary skill in the art would recognize that achieving desired values for two different parameters, viscosity and elasticity, is a constrained optimization problem, where the kneading operation would have to be performed in such a way that it optimized both values. Therefore, a merit function would be capable performing the optimization while circumventing poor convergence behavior in iteration regimes where constraints should be weakened, and it would allow the iteration to going while preserving a measure for the speed of convergence (Herrmann).
Hermann is silent on comparing the actual values on the merit function with specified target values. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Weisstein because a merit function can be used to perform a regression, wherein parameters are adjusted based on the value of the merit function until a smallest value is obtained, thus producing a best-fit (Weisstein). 
Claim(s) 4, 5, 7, 8, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Oestersotebier (‘Design and Implementation of Intelligent Control Software for a Dough Kneader’ Procedia Technology 26 (2016) 473 – 482) in view of Lyons (Understanding Digital Signal Processing).
Regarding claim 4, Oestersotebier teaches (2. Measurements, page 474) determination of the angular position of a dough kneader and measuring the torque of the spiral at the output end. Oestersotebier further teaches (4.1 Signal-based detection, page 477) measuring the speed as an input variable. Oestersotebier further teaches (4.1.2 Kneading phase, page 477,478; Figure 4, page 481) determining the expected kneading time to reach a maximum resistance which corresponds to a maximum torque as shown in Figure 4, and using maximum of dough resistance as a criterion for stopping the kneading process. Oestersotebier further teaches (4.1.2 Kneading phase, pages 477-478) using a Luenberger method or applying a Kalman filter to a torque signal. Oestersotebier further teaches (4.2.2 Generalization of learned kneading phase detectors) a classifier (function or algorithm) with outputs of estimated kneading phase labels that determine the end of the kneading phase (expected kneading period). 
As shown above, Oestersotebier teaches filtering a torque signal with a Kalman filter or a Lueberger filter. Oestersotebier is silent on pre-filtering the momentary torque that is fed to the Kalman 
Lyons teaches (Section 6.8.1; Fig. 6-37a) processing signal data with filter functions cascaded, where the output of one function is the input to the next. Lyons further teaches (Fig. 6-39b) a cascaded filter arrangement with three filters in series (pre-filter, extraction filter, post-filter). One or ordinary skill in the art would recognize that the three series of filters could be used and that a Kalman filter, which Oestersotebier teaches for filtering a torque signal, could be substituted as the middle filter. This would be a choice from a finite number of identified, predictable solutions (placing the Kalman filter as the first, second, or third filter), with a reasonable expectation of success (See MPEP 2143 I. E).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oestersotebier to incorporate the teaching of Lyons. Experienced filter designers routinely partition high-order IIR filters into a string of second-order IIR filters arranged in cascade because these lower-order filters are easier to design, are less susceptible to coefficient quantization errors and stability problems, and their implementations allow easier data word scaling to reduce the potential overflow effects of data word size growth (Lyons, Section 6.8.2).
Regarding claim 5, Oestersotebier further teaches (4.1.2 Kneading phase, page 477,478) ending a kneading operation at the point in time when a maximum dough resistance (maximum torque) has been reached, which corresponds to the expiry of the determined kneading period.
Regarding claim 7, Oestersotebier teaches (4.1.2 Kneading phase, page 477,478) four different combinations of filtering techniques and model-based observers for determining the expected kneading time. 
Regarding claim 8, Oestersotebier teaches (4.1.2 Kneading phase, page 477,478) averaging the results of the different filtering techniques and models to determine the time for ending the kneading phase. 

Regarding claim 17, Oestersotebier teaches (4.1 Signal-based detection, page 477) measuring temperature as an input variable for the estimated kneading time.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oestersotebier (‘Design and Implementation of Intelligent Control Software for a Dough Kneader’ Procedia Technology 26 (2016) 473 – 482) in view of Lyons (Understanding Digital Signal Processing), and further in view of De Sadeleer (US 20040043108 A1). 
Oestersotebier is silent with regards to ending the operation following a defined period of time before the expiry of the determined kneading period. 
De Sadeleer teaches (Paragraph 0024) stopping a kneading operation at a set torque below the maximum torque. De Sadeleer does not explicit teach ending the kneading operation at a period of time before the end of the kneading operation. However, one of ordinary skill would recognize that ending at a torque value below the maximum torque would correspond to a particular time before the end of the kneading period due to the established relationship between torque and the kneading time.
Absent any evidence of criticality it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oestersotebier to incorporate the teaching of De Sadeleer. Ending the kneading operation before the end of the kneading period, which corresponds to the maximum torque, would allow for production of dough with different characteristics and, therefore, different applications for the production of various food products (De Sadeleer, Paragraph 0024).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binus (WO 2016088136 A2) in view of Schramm (US 5964526 A) and Kuroda (JP 2013156093 A), and further in view of Simon (Nonlinear Kalman Filtering, Optimal State Estimation, First Edition, 2006).

Simon teaches (Paragraph 3, page 396) that a Kalman filter can be utilized to estimate deviations from nominal trajectory, and hence obtain an estimate of the states of a nonlinear system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Simon. One of ordinary skill would recognize that a Kalman filter would be directly applicable to determining the actual dough parameters because of its utility for estimating the state of a nonlinear system. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binus (WO 2016088136 A2) in view of Schramm (US 5964526 A) and Kuroda (JP 2013156093 A), and further in view of Agarwal (‘VLSI architecture for IEEE single precision floating point moving average calculator’ IEEE (2017)).
Binus, as modified above, is silent with regards to using a floating mean value formation in the determination of the actual dough parameters.
Agarwal teaches (Introduction, Paragraph 4) a method for the moving average calculation for IEEE floating point arithmetic.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Agarwal. A moving average can be used to remove unwanted noise in signal processing (Agarwal, Introduction, Paragraph 2), and floating point values of the advantage of requiring a smaller bit size (Agarwal, Introduction, Paragraph 3).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binus (WO 2016088136 A2) in view of Schramm (US 5964526 A) and Kuroda (JP 2013156093 A) and further in view of Yoshio (JP 2005262725 A) and Van Malssen (WO 2013092024 A1). 

Yoshio teaches (Paragraph 0009) calculating viscosity over time based on temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Yoshio. The temperature in a kneading device varies due to the effects of outside air temperature. Viscosity is affected by the temperature, so changes in temperature must be monitored to properly determine the viscosity (Yoshio, Paragraph 0004). 
Van Malssen teaches (Page 1, lines 28-31; Page 19, lines 17-28) determining the elasticity as a function of temperature for a fibrous material used in the production of dough. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Binus to incorporate the teaching of Van Malssen. When elasticity is measured as a function of temperature, the meltdown behavior of the food product is determined (Page 19, lines 26-27). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oestersotebier (‘Design and Implementation of Intelligent Control Software for a Dough Kneader’ Procedia Technology 26 (2016) 473 – 482) in view of Lyons (Understanding Digital Signal Processing), and further in view of Agarwal (‘VLSI architecture for IEEE single precision floating point moving average calculator’ IEEE (2017)).
Oestersotebier is silent on a determination algorithm for determining the expected kneading period using a floating mean value formation.
Agarwal teaches (Introduction, Paragraph 4) a method for the moving average calculation for IEEE floating point arithmetic.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Oestersotebier to incorporate the teaching of Agarwal. A moving average can be used to remove .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because they are directed to the amended claims, which require a new grounds of rejection. As shown above, a new grounds of rejection has been made for the amended claims and, therefore, all claims remain rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Watanabe (US 20120266757 A1) teaches and automatic bread maker.
Altuna (‘Torque Measurement in Real Time during Mixing and Kneading of Bread Dough with High Content of Resistant Maize Starch and Enzymes’ January 2016 International Journal of Food Engineering 12(8) DOI: 10.1515/ijfe-2016-0132)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792